In an action for divorce, in which the defendant husband counterclaimed for custody of the two infant issue of the marriage, he appeals from so much of a judgment of the Supreme Court, Queens County, dated May 6, 1975, as, after a nonjury trial, (1) granted the divorce, (2) awarded plaintiff permanent custody of one child and (3) made certain provisions relative to the payment of child support and counsel fees. Judgment affirmed insofar as *579appealed from, with costs. This is the second trial to be had in this divorce action. The judgment entered in favor of plaintiff after the first trial was reversed on appeal and a new trial was granted (Haghani v Haghani, 40 AD2d 825). We now find that plaintiff has established by a fair preponderance of the evidence that defendant’s conduct toward her was cruel and inhuman within the meaning of subdivision (1) of section 170 of the Domestic Relations Law. Accordingly, judgment dissolving the marriage was correctly rendered in her favor (see Hessen v Hessen, 33 NY2d 406). We have examined defendant’s objections to the judgment’s other provisions relative to child custody and support, visitation, and the award of counsel fees, and find them to be without merit. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.